Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013. Is being examined under the first inventor to file provisions of the AIA . 
2.	Claims 1, 2, 6-9, 11-17 and 20 are presented for examination. 
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after notice of allowance.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/22 has been entered.
4.      	The text of those applicable section of Title 35, U.S. Code not included in this action can be found in the prior Office Action.

Claim Objections
5.	Claims 15 and 20 objected to because of the following informalities:  in claim 15, line 29, “the thermoelectric cooler” should be -- the first thermoelectric cooler --; and in claim 20, line 26, “the thermoelectric cooler” should be -- the first thermoelectric cooler --.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1, 2, 6-9, 11-17 and 20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	Claims 1, 15 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “the first threshold is a value limit of temperature range”, see figure 2A,  does not reasonably provide enablement for “the first threshold is an upper limit of temperature range” in claims 1, 15 and 20. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. The specification does not disclose an indoor air conditioner; therefore, the specification is not enabling.
Claims 2, 6-9, 11-14, 16 and 17 rejected because they incorporate the deficiencies of claims 1 and 15 respectively.

Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b) Amend the written description of the specification such that it expressly recites what
structure, material, or acts perform the entire claimed function, without introducing any
new matter (35 U.S.C. 132(a)); or
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without
introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are
implicitly or inherently set forth in the written description of the specification, perform
the claimed function. For more information, see 37 CFR l.75(d) and MPEP §§ 608.0l(o)
and 2181.

8.	Claims 1, 6-8, 11, 13-15 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Karalnik, et al. (US Patent Publication 2020/050246 A1).
	As per claim 1, Karalnik teaches a method temperature control [para 40], the method comprising:
sensing a first temperature of an electronic device [para 32, 40]; 
determining that the first temperature exceeds a first threshold [second threshold temperature 306, figure 3] of a tolerance temperature range [between shut off temperature and first threshold temperature 304, figure 3] [para 40], wherein the first threshold is an upper limit of the tolerance temperature range [second threshold temperature 306, figure 3] and a second threshold is a lower limit of the tolerance temperature range [first threshold temperature 304, figure 3] [para 40];
increasing a power supplied to a thermoelectric cooler thermally connected to the
electronic device [figures 1, 2; para 32], wherein the increasing of the power comprises increasing the power in response to determining that the first temperature exceeds the first threshold [para 40, 41, 47];
sensing a second temperature of the electronic device [para 40];
determining that the second temperature is below the first threshold and is above
the second threshold of the tolerance temperature range [figure 3]; decreasing the power supplied to the thermoelectric cooler in response to determining that the second temperature is below the first threshold and is above the second threshold, wherein the decreasing decreases the power to be above zero power [para 40, 41, 47; figure 3];
sensing a third temperature of the electronic device [temperature below first threshold temperature 304, figure 3; para 39]; determining that the third temperature is below the second threshold of the tolerance temperature range; and deactivating the thermoelectric cooler in response to determining that the third temperature is below the second threshold [figure 3; para 39, 41, 47].
Karalnik, et al. teaches: 
[0032] As shown in FIG. 2, the SSD 202 includes a controller 208, a volatile memory (VM) device 210, and a non-volatile memory (NVM) device 212 installed on a printed circuit board (PCB) 206. For example, the volatile memory device 210 may be a double data rate (DDR) synchronous dynamic random-access memory (SRAM) device, and the NVM device 212 may be a NAND Flash memory device (e.g., a NAND Flash memory chip). As shown in FIG. 2, the SSD 202 may further include one or more thermoelectric cooler (TEC) devices, such as TEC devices 218a, 218b, and 218c. For example, each of the TEC devices 218a, 218, 218 may be a Peltier device. In some aspects, each of the TEC devices 218a, 218b, 218c may be installed on or near a respective component (e.g., a component that generates a significant amount of heat during operation) of the SSD 202. For example, in the configuration shown in FIG. 2, the TEC device 218a may be installed on or over at least a portion of the controller 208, the TEC device 218b may be installed on or over at least a portion of the volatile memory device 210, the TEC device 218c may be installed on or over at least a portion of the non-volatile memory device 212. In the aspects described herein, the TEC 218a may be thermally coupled to the controller 208, the TEC device 218b may be thermally coupled to the volatile memory device 210, and the TEC device 218c may be thermally coupled to the non-volatile memory device 212. For example, such thermal coupling may be achieved by providing a heat conductive path between a component of the SSD 202 (e.g., the controller 208) and a corresponding TEC (e.g., the TEC 218a) for purposes of transferring excess heat from the component to the corresponding TEC. In some aspects, as shown in FIG. 2, each of the TEC devices 218a, 218b, 218c may be thermally coupled to a first heat sink 220. For example, the first heat sink 220 may include one or more materials that have a high thermal conductivity, such as copper and/or aluminum. In some aspects, a thermal interface material may be applied between the TEC devices 218a, 218b, 218c and the heat sink 220 to improve heat transfer from the TEC devices 218a, 218b, 218c to the heat sink 220. In some aspects, the SSD 202 may include one or more temperature sensors, such as the temperature sensors 230a, 230b, and 230c. In some aspects of the disclosure, the one or more temperature sensors are configured to measure temperature at one or more regions of the SSD known to generate more heat relative to other regions of the SSD. In the example configuration of FIG. 2, the temperature sensor 230a is configured to measure the temperature at or near the controller 208, the temperature sensor 230b is configured to measure the temperature at or near the volatile memory device 210, and the temperature sensor 230c is configured to measure the temperature at or near the non-volatile memory device 212. In some aspects of the disclosure, the controller 208 may correspond to the controller 108 in FIG. 1, the volatile memory device 210 may correspond to the volatile memory device 110 in FIG. 1, the non-volatile memory device 212 may correspond to the non-volatile memory device 114 in FIG. 1, and one or more of the TEC devices 218a, 218b, 218c may correspond to the TEC device(s) 118 in FIG. 1.

[0039] In some aspects of the disclosure, the controller 208 may be configured to mitigate the temperature of the SSD 202 based on temperature measurements from one or more regions of the SSD 202. For example, the controller 208 may obtain temperature measurements at or near the controller 208, the volatile memory device 210, and/or the non-volatile memory device 212. In one example approach, the controller 208 may determine whether any of the obtained temperature measurements exceed a threshold temperature. If the obtained temperature measurements exceed the threshold temperature, the controller 208 may be configured to activate one or more of the TEC devices 218a, 218b, 218c to reduce the temperature to less than or equal to the threshold temperature or at least reduce the rate at which the temperature of the SSD 202 increases. In one aspect, the controller 208 may determine whether the obtained temperature measurements corresponding to a particular component in the SSD 202 exceeds a threshold temperature. For example, the controller 208 may determine whether the temperature measurements at or near the non-volatile memory device 212 obtained from the temperature sensor 230c exceeds a threshold temperature. If the temperature measurements exceed the threshold temperature, the controller 208 may be configured to activate the TEC 218c corresponding to the non-volatile memory device 212 in to reduce the temperature at or near the non-volatile memory device 212 to less than or equal to the threshold temperature. In some aspects, when the controller 208 determines that the temperature measurements are less than or equal to the threshold temperature during activation of one or more of the TEC devices 218a, 218b, 218c, the controller 208 may deactivate one or more of the TEC devices 218a, 218b, 218c. In some aspects, the controller 208 may deactivate one or more of the TEC devices 218a, 218b, 218c until the controller 208 detects a temperature measurement that exceeds the threshold temperature. It should be appreciated that by deactivating the one or more of the TEC devices 218a, 218b, 218c during periods when the temperature does not exceed the threshold temperature, the power consumption of the SSD 202 may be reduced.

[0040] In another example approach, the controller 208 may determine whether temperature measurements from one or more regions of the SSD 202 exceed one or more threshold temperatures from among a set of threshold temperatures. For example, the controller 208 may obtain temperature measurements at or near the controller 208, the volatile memory device 210, and/or the non-volatile memory device 212. For example, the set of threshold temperatures may include a first threshold temperature and a second threshold temperature, where the second threshold temperature is greater than the first threshold temperature. In one example scenario, the controller 208 may determine whether the obtained temperature measurements exceed the first threshold temperature without exceeding the second threshold temperature. If the obtained temperature measurements exceed the first threshold temperature without exceeding the second threshold temperature, the controller 208 may be configured to activate one or more of the TEC devices 218a, 218b, 218c using a first TEC activation configuration to reduce the temperature to less than or equal to the first threshold temperature. For example, the first TEC activation configuration may activate one or more of the TEC devices 218a, 218b, 218c by delivering a first amount of power to one or more of the TEC devices 218a, 218b, 218c. In another example scenario, the controller 208 may determine whether the obtained temperature measurements exceed the second threshold temperature. If the obtained temperature measurements exceed the second threshold temperature, the controller 208 may be configured to activate one or more of the TEC devices 218a, 218b, 218c using a second TEC activation configuration to reduce the temperature to less than or equal to the second threshold temperature. For example, the second TEC activation configuration may activate one or more of the TEC devices 218a, 218b, 218c by delivering a second amount of power to one or more of the TEC devices 218a, 218b, 218c. In this example, the second amount of power may be greater than the first amount of power. In one aspect, the first amount of power may be delivered by applying a first voltage level to one or more of the TEC devices 218a, 218b, 218c, and the second amount of power may be delivered by applying a second voltage level to one or more of the TEC devices 218a, 218b, 218c, where the second voltage level is greater than the first voltage level. It should be understood that the second TEC activation configuration enables one or more of the TEC devices 21 8a, 218b, 218c to provide a greater cooling effect as compared to the first TEC activation configuration.

[0041] In one aspect, the controller 208 may determine whether any of the obtained temperature measurements corresponding to a particular component in the SSD 202 exceeds one or more threshold temperatures from among a set of threshold temperatures. With reference to FIG. 3, which illustrates the temperature 302 of the non-volatile memory device 212 with respect to time in one example scenario, the set of threshold temperatures may include a first threshold temperature 304 and a second threshold temperature 306, where the second threshold temperature 306 is greater than the first threshold temperature 304. In one example scenario, the controller 208 may determine whether any temperature measurements at or near the non-volatile memory device 212 obtained from the temperature sensor 230c exceeds the first threshold temperature 304 and/or the second threshold temperature 306. If the obtained temperature measurements exceed the first threshold temperature 304 (e.g., at approximately t.sub.1 in FIG. 3), but not the second threshold temperature 306, the controller 208 may be configured to activate the TEC 218c (e.g., corresponding to the non-volatile memory device 212) using the first TEC activation configuration in order to reduce the temperature at or near the non-volatile memory device 212 to less than or equal to the first threshold temperature 304. In another example scenario, the controller 208 may determine whether any temperature measurements at or near the non-volatile memory device 212 obtained from the temperature sensor 230c exceed the second threshold temperature 306. If any of the obtained temperature measurements exceeds the second threshold temperature 306 (e.g., at approximately t.sub.3 in FIG. 3), the controller 208 may be configured to activate the TEC 218c (e.g., corresponding to the first non-volatile memory device 214) using the second TEC activation configuration in order to reduce the temperature at or near the non-volatile memory device 212 to less than or equal to the second threshold temperature. It should be understood that the second TEC activation configuration enables the TEC device 218c to provide a greater cooling effect as compared to the first TEC activation configuration. In some aspects of the disclosure, the controller 208 may activate the TEC device 218c for a first period of time 308 if the obtained temperature measurements exceed the first threshold temperature 304, and may activate the TEC device 218c for a second period of time 310 if the obtained temperature measurements exceed the second threshold temperature 306. For example, the first period of time 308 may be different from the second period of time 310. In some aspects, the length of the first period of time 308 and/or the length of the second period of time 310 may be preconfigured at the controller 208 or dynamically provided to the controller 208.

[0047] FIG. 6 is a block diagram of an exemplary solid state device (SSD) 600 in accordance with some aspects of the disclosure. As shown in FIG. 6, the SSD 600 includes an SSD power source 602, a non-volatile memory device 601, a volatile memory device 604, a controller 606, a thermoelectric cooler (TEC) power source 610, and thermoelectric cooler (TEC) devices 608a, 608b, and 608c. The SSD power source 602 may receive input power 612 and may provide power to components of the SSD 600, such as the controller 606, the non-volatile memory device 601, and the volatile memory device 604. In the aspect shown in FIG. 6, the TEC devices 608a, 608b, and 608c are coupled to the TEC power source 610 in a parallel configuration. Therefore, the TEC devices 608a, 608b, and 608c may be concurrently activated when the TEC power source 610 provides power 614 to the TEC devices 608a, 608b, and 608c. In some aspects of the disclosure, the controller 606 may activate or deactivate the TEC devices 608a, 608b, and 608c by instructing the TEC power source 610 to enable or disable the power 614. In some aspects, the controller 606 may instruct the TEC power source 610 to enable or disable the power 614 via the control signal 616. For example, the control signal 616 may be an Inter-Integrated Circuit (I2C) signal. In some aspects of the disclosure, the controller 606 may further instruct the TEC power source 610 to increase the power 614 (e.g., to increase the voltage output from the TEC power source 610) delivered to the TEC devices 608a, 608b, and 608c or decrease the power 614 (e.g., to decrease the voltage output from the TEC power source 610) delivered to the TEC devices 608a, 608b, and 608c via the control signal 616. In some aspects of the disclosure, the non-volatile memory device 601 in FIG. 6 may correspond to the non-volatile memory device 212 in FIG. 2, the volatile memory device 604 in FIG. 6 may correspond to the volatile memory device 210 in FIG. 2, the controller 606 in FIG. 6 may correspond to the controller 208 in FIG. 2, and the TEC devices 608a, 608b, and 608c in FIG. 6 may respectively correspond to the TEC devices 218a, 218b, 218c in FIG. 2.


Regarding claim 6, Karalnik teaches of sensing a fourth temperature of the electronic device [para 32; the SSD 202 includes temperature sensors 230a, 230b and 230c, to measure temperature at one or more regions of the SSD known to generate more heat relative to other regions of the SSD (temperatures are taken at different regions of the SSD)]1.
	Regarding claim 7, Karalnik further teaches comprising: determining that the fourth temperature is within the tolerance temperature range; and sensing a fifth temperature of the electronic device [figure 2; sensors 230a-c monitor temperatures at different locations of the device [para 32; In some aspects, the SSD 202 may include one or more temperature sensors, such as the temperature sensors 230a, 230b, and 230c. In some aspects of the disclosure, the one or more temperature sensors are configured to measure temperature at one or more regions of the SSD known to generate more heat relative to other regions of the SSD]2.
Regarding clam 8, Karalnik teaches of sensing a fourth temperature of the electronic device [para 32]; determining that the fourth temperature exceeds the first threshold [0040; the set of threshold temperatures may include a first threshold temperature and a second threshold temperature, where the second threshold temperature is greater than the first threshold temperature. In an example scenario, the controller may determine whether the obtained temperature measurements exceed the first threshold temperature without exceeding the second threshold temperature];
determining that:
the power supplied to the thermoelectric cooler is at a drive limit; and limiting an activity rate of the electronic device [figure 2;para 0038, 0040; the controller 208 may execute the command with throttling] [para 0044; If the workload exceeds the second workload threshold, the controller 208 may be configured to perform the second temperature mitigation operation by activating one or more of the TEC devices 218a, 218b, 218c and also performing thermal throttling]. 
	Regarding claim 11, Karalnik teaches that the sensing of the first temperature comprises sensing the first temperature with a first temperature sensor; and
the sensing of the second temperature comprises sensing the second
temperature with a second temperature sensor different from the first temperature
sensor [figure 2; para 26, 32, 40].
	Regarding claim 13, Karalnik teaches that the sensing of the first
temperature of the electronic device comprises sensing a temperature of a controller of
a solid state drive [figure 2; para 39-40].
Regarding claim 14, Karalnik teaches that the sensing of the first
temperature of the electronic device comprises sensing a temperature of a memory
component of a solid state drive [figure 2; para 39-40].
9. 	Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Karalnik, et al. (US Patent Publication 2020/050246 A1) in view of Rangarajan, et al. (US Patent Publication 2015/0082811 A1).
	Regarding claim 2, Karalnik teaches the power supplied to the thermoelectric cooler is an average power supplied to the thermoelectric cooler [0040]; but may not explicitly teach: 
the increasing of the power comprises modifying a duty cycle of a pulse-width- modulated drive current applied to the thermoelectric cooler. 
However, Rangarajan teaches the increase of the power comprises modifying a duty cycle of a pulse-width-modulated drive current applied to the thermoelectric cooler [para 37; the PWM unit may generate a duty cycle signal (e.g., a given number of pulses per time unit) based on the TEC power level].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Karalnik and Rangarajan. Karalnik teaches techniques for mitigating temperature increases in an electronic device by monitoring temperatures and controlling them to remain within one or more thresholds by activating and managing the configuration of one or more thermoelectric cooler devices (TECs) to maintain the temperature within the one or more thresholds [0040]. Rangarajan teaches another system for use TEC’s to maintain the temperature of an electronic device within a desired level and further teaches using an adjustable power for the TRECs. Rangarajan teaches adjusting the duty cycle of the PWM drive applied to the TEC to adjust the power of the TEC [0037]. One of ordinary skill would have motivation to modify a duty cycle of a PWM drive current applied to the TEC to increase the power of the TEC when a threshold (such as the threshold in Karalnik) is exceeded.
Regarding claim 12, Rangarajan teaches a system for mitigating temperature increases in an electronic device using one or more TECs and further teaches wherein the electric device is a central processing unit [0043; each TEC device 230 may be configured to cool a particular portion or component of the processor 200].

10. 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Karalnik, et al. (US Patent Publication 2020/050246 A1) in view of Hsieh (US Patent Publication 2019/02754864 A1).
Regarding claim 9, Karalnik does not explicitly teach of sensing a first humidity and determining a dew point based on the first humidity, wherein the second threshold of the tolerance temperature range is based on the dew point.
However, Hsieh teaches of sensing the first humidity [para 12; sensing a humidity valve]; and determining a dew point based on the first humidity, wherein the second threshold based on the dew point [para 54: dew point is correlated with the humidity].
it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Karalnik and Hsieh. The teaching of Hsieh to monitor the humidity and dew point of a computing system to determine when a cooler needs to be enabled with the TEC control system from Karalnik to determine when to activate and how much power to apply the TECs of Karalnik.

As to claims 15-17, basically are the corresponding elements that are carried out the method of operating step in claims 1, 13 and 14. Accordingly, claims 15-17 are rejected for the same reason as set forth in claims 1, 13 and 14.
Regarding claim 20, is contained means plus function that are carried out the method of operating step in claim 1. Accordingly, claim 20 is rejected for the same reason as set forth in claim 1. 

				Response to Arguments
11.	Applicant's arguments filed 5/23/22 and 4/22/22 have been fully considered but they are not persuasive. Applicant's arguments with respect to claims 1, 2, 6-9, 11-17 and 20 have been considered but are moot in view of new ground rejection indicated above.
12.	In the remarks, applicant argued in substance Karalnik is silent that determining that the first temperature exceeds a first threshold of a tolerance temperature range, wherein the first threshold is an upper limit of the tolerance temperature range and a second threshold is a lower limit of the tolerance temperature range.
13. 	The examiner respectfully traverses. In response to applicant’s argument, Karalnik teaches of determining that the first temperature exceeds a first threshold of a tolerance temperature range, wherein the first threshold is an upper limit of the tolerance temperature range and a second threshold is a lower limit of the tolerance temperature range [para 40; figure 3].
See detailed rejection indicated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN CAO whose telephone number is (571)272-3664.  The examiner can normally be reached on M-F 7:00 am-3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

June 2, 2022
/CHUN CAO/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While Fig 2 shows 3 sensors for monitoring temperatures at different locations, the reference discloses the SSD 202 may include one or more temperature sensors that are configured to measure temperature at one or more regions of the SSD known to generate more heat relative to other regions of the SSD. Inherently, the disclosure that the temperature may be measured at any number of locations within the SSD and may include any number of sensors teaches sensing a fourth temperature of the electronic device [0032].
        2 While Fig 2 shows 3 sensors for monitoring temperatures at different locations, the reference discloses the SSD 202 may include one or more temperature sensors that are configured to measure temperature at one or more regions of the SSD known to generate more heat relative to other regions of the SSD. Inherently, the disclosure that the temperature may be measured at any number of locations within the SSD and may include any number of sensors teaches sensing a fifth temperature of the electronic device [0032].